Citation Nr: 0710345	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  06-31 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Poplar 
Bluff, Missouri


THE ISSUE

Entitlement to payment or reimbursement of expenses incurred 
as a result of private medical treatment rendered from 
October 31, 2003, through November 4, 2003.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from March 1944 to October 
1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse action by the Department of Veterans 
Affairs (VA) Medical Center in Poplar Bluff, Missouri, which 
is the agency of original jurisdiction (AOJ) in this matter. 

A motion to advance this case on the Board's docket was 
granted by the Board for good cause in February 2007.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).
 
REMAND

In October 2006, the veteran requested a hearing before the 
Board at a VA Regional Office.  Accordingly, the case is 
remanded for the following action:

The AOJ must conduct the appropriate 
action to ensure that the veteran is 
scheduled for a hearing before a Veterans 
Law Judge at the St. Louis, Missouri, 
Regional Office.  The veteran and his 
representative should be notified of the 
date and time of the hearing.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

